Citation Nr: 0008935	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  98-00 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a comminuted fracture of the left humerus, 
status post left biceps tendon repair, Muscle Group V.  

2.  Entitlement to an evaluation in excess of 10 percent for 
dyshydrotic eczema of both hands.  

3.  Entitlement to a compensable evaluation for tinnitus from 
August 1, 1996, to May 7, 1998.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Phoenix, 
Arizona, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issues originally on appeal included entitlement to a 
compensable evaluation for bilateral hearing loss, and 
entitlement to service connection for a low back disability.  
The veteran withdrew the issue of entitlement to a 
compensable evaluation for bilateral hearing loss at a 
hearing before a hearing officer at the RO in May 1998.  
Therefore, it is no longer before the Board.  38 C.F.R. 
§ 20.204.  In addition, entitlement to service connection for 
a low back disability was established in a May 1999 rating 
decision issued during the course of the current appeal.  As 
the May 1999 decision is considered a full grant of the 
benefits sought by the veteran, this issue is no longer on 
appeal. 

The May 1999 rating decision also increased the evaluation 
for the veteran's service connected tinnitus from zero 
percent to 10 percent.  This was effective from May 8, 1998.  
A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App.  35 (1993).  In this case, 
the maximum benefit allowed by law and regulation for 
tinnitus is the 10 percent evaluation that was assigned in 
the May 1999 rating decision.  38 C.F.R. § 4.87, Code 6260 
(1999).  The Board is not obligated to address the issue of 
entitlement to an extraschedular evaluation in excess of 10 
percent for tinnitus, as the veteran has not raised this 
issue, and the evidence does not reasonably indicate that the 
provisions of 38 C.F.R. § 3.321(b)(1) are potentially 
applicable.  Therefore, the issue of entitlement to an 
evaluation in excess of 10 percent for tinnitus is not on 
appeal.  VAOPGCPREC 6-96 (O.G.C. Prec. 6-96).

However, the Board notes that the 10 percent evaluation for 
tinnitus established by the May 1999 rating decision is not 
effective from August 1, 1996, which is the date of the 
veteran's original claim.  The veteran submitted his May 1997 
Notice of Disagreement in response to the January 1997 rating 
decision which initially established service connection for 
tinnitus and assigned the zero percent evaluation, effective 
from August 1, 1996.  Therefore, this portion of the 
veteran's claim remains on appeal, and the Board will 
continue to consider the issue of entitlement to a 
compensable evaluation for tinnitus for the period from 
August 1, 1996, to May 7, 1998.  

The May 1999 rating decision also increased the evaluation 
for the veteran's residuals of a comminuted fracture of the 
left humerus, status post left biceps tendon repair, Muscle 
Group V, to 30 percent under the provisions of 38 C.F.R. 
§ 4.73, Code 5305, effective from the date of the original 
claim.  


FINDINGS OF FACT

1.  The veteran's residuals of a comminuted fracture of the 
left humerus, status post left biceps tendon repair, are 
productive of severe disability of Muscle Group V, for the 
nondominant arm; the left arm retains 120 degrees of flexion. 

2.  The veteran's dyshydrotic eczema is productive of rashes, 
redness, and itching; it is primarily symptomatic during 
periodic flare-ups.  
3.  The evidence indicates that the veteran had periodic 
tinnitus from August 1, 1996, to May 7, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the residuals of a comminuted fracture of the left 
humerus, status post left biceps tendon repair, Muscle Group 
V, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.51, 5.54, 4.56, 4.73, Code 5305 (1996); 
38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, 4.73, Codes 5206, 5305 
(1999). 

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for dyshydrotic eczema of both hands have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Code 7806 (1999). 

3.  The criteria for entitlement to a compensable evaluation 
for tinnitus for the period from August 1, 1996, to May 7, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.31, 4.87, Code 6260 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations assigned to his 
service connected disabilities are inadequate to reflect 
their current level of severity.  He notes that he has 
weakness and some loss of motion of his left arm, and is 
unable to lift objects that weigh more than a moderate 
amount.  The veteran states that he has recurring attacks of 
eczema of his hands, which will result in scaling, cracking, 
and itching.  Finally, the veteran says that his tinnitus has 
become worse, and is very noticeable when he is in a quiet 
room.  

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App.  589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App.  55 (1994).

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

I. Left Arm

Entitlement to service connection for the residuals of a 
comminuted fracture of the left humerus, status post biceps 
tendon repair of the major arm was established in a January 
1997 rating decision.  A 10 percent evaluation was 
established for this disability under 38 C.F.R. § 4.71a, Code 
5206, the rating code for limitation of flexion of the 
forearm, effective from August 1996.  A May 1999 rating 
decision recharacterized the veteran's disability as the 
residuals of a comminuted fracture of the left humerus, 
status post left biceps tendon repair, Muscle Group V, and 
increased the evaluation to the current 30 percent rating, 
effective from August 1996.  This disability was evaluated 
under 38 C.F.R. § 4.73, Code 5305, which is the rating code 
for injuries to Muscle Group V.  

When flexion of the forearm is limited to 45 degrees, a 50 
percent evaluation is warranted for the major arm, and a 40 
percent evaluation is warranted for the minor arm.  When 
flexion is limited to 55 degrees, a 40 percent evaluation is 
warranted for the major arm, and a 30 percent evaluation is 
warranted for the minor arm.  When flexion is limited to 70 
degrees, a 30 percent evaluation is warranted for the major 
arm, and a 20 percent evaluation is warranted for the minor 
arm.  If flexion is limited to 90 degrees for either arm, 
than a 20 percent evaluation is merited.  When flexion is 
limited to 100 degrees for either arm, then a 10 percent 
rating is warranted.  If flexion is limited to 110 degrees 
for either arm, than a zero percent evaluation is assigned.  
38 C.F.R. § 4.71a, Code 5206.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The Board notes that the regulations governing the evaluation 
of muscle injuries were amended effective July 3, 1997.  62 
Fed. Reg. 30235 (June 3, 1997).  When a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

The functions of Muscle Group V include elbow supination, and 
flexion of the elbow.  The muscles include the biceps, the 
brachialis, and the brachioradialis.  For severe residuals of 
injuries to this muscle group, a 40 percent evaluation is 
warranted for the dominant arm, and a 30 percent evaluation 
is merited for the nondominant arm.  There is no substantive 
difference between the current rating code and the rating 
code in effect prior to July 3, 1997.  38 C.F.R. § 4.74, Code 
5305 (1996).  

Under the regulations in effect prior to July 3, 1997, muscle 
function was based on the ability of the muscle to perform 
its full work and not solely on its ability to move a joint. 
38 C.F.R. § 4.51 (1996).  In accordance with the provisions 
of 38 C.F.R. § 4.54 (1996) (muscle groups), disabilities due 
to residuals of muscle injuries were rated on the basis laid 
down in §§ 4.55 (1996) and 4.56 (1996) and on the type of 
disability pictures appended to the ratings listed.  The type 
of disability pictures were based on the cardinal symptoms of 
muscle disability (weakness, fatigue, pain, uncertainty of 
movement) and on the objective evidence of muscle damage and 
the cardinal signs of muscle disability (loss of power, 
lowered threshold of fatigue and impairment of coordination).

38 C.F.R. § 4.56(d) (1996) stated that the type of injury 
required for severe disability included shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of the soft parts.  The history and complaints 
were as those for a moderately severe disability, in 
aggravated form.  Objective findings of severe muscle 
disability included extensive, ragged, depressed, and 
adherent scars of the skin so situated as to indicate wide 
damage to muscles, and X-ray evidence of minute multiple 
scattered foreign bodies.  In addition, palpation should have 
showed moderate or extensive loss of deep fascia or muscle 
substance, severe impairment of strength and endurance on 
testing when compared to the positive side, and atrophy of 
muscle groups not included in the track of the missiles.

Under the regulations currently in effect for the evaluation 
of muscle disabilities, a comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56 
(1999).

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56.  Severe disability of muscles is evidenced 
by a through and through or deep penetrating wound due to 
high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4) (1999). 

The veteran was afforded a VA examination of his left arm 
disability in September 1996.  He was noted to be right-
handed.  The veteran had a history of a motorcycle accident 
in service, when he sustained a fracture of the middle 
portion of the left humerus.  In 1993, he had an avulsion 
rupture of the left biceps.  This was reattached and 
repaired, but he had some limitation of motion of his left 
elbow since that time.  On examination, the left elbow had a 
loss of the normal carrying angle when seized on the right, 
but was described as normal.  There was a normal range of 
motion of both arms, with 135 degrees of flexion for each 
arm, extension to zero degrees for the right arm, and 
extension to 10 degrees for the left arm.  The right arm had 
80 degrees of supination, and the left arm had 70 degrees of 
supination.  There was 60 degrees of pronation on the right, 
and only 45 degrees of pronation on the left.  There was a 
long scar measuring approximately 4 and a half inches in 
length on the anterior aspect of the left elbow.  The 
impression included fracture of the left humerus by history, 
and also avulsion pronation and supination of the left elbow.  
An X-ray study obtained at this time revealed a healed 
fracture in the distal left humerus.  

The veteran underwent an additional VA examination in 
February 1998.  He gave a history of a fracture of the distal 
humerus in 1979.  The veteran indicated that he was placed in 
a cast.  When the cast was removed, the elbow was stiff, and 
at first had very little range of motion.  He underwent 
extensive and painful physical rehabilitation and regained 
much of the range of motion, but he remained somewhat limited 
on full extension, as well as on flexion.  The veteran 
sustained an additional injury in 1994 when he ripped the 
biceps muscle from the left humerus.  This injury was 
surgically repaired, but he continued to complain of some 
limitations of motion.  The veteran was basically a 
functional individual, with the exception that he was unable 
to swing a golf club or a baseball bat.  On examination, the 
left elbow was held at a carrying angle that was somewhat 
varus when compared to the right.  There was no limitation of 
pronation or supination.  The right elbow was able to extend 
to 5 degrees, but the left elbow could only get to - 5 
degrees, with a 5 degree flexion contracture.  There was 130 
degrees of flexion on the right, and 120 degrees of flexion 
on the left.  The radial, ulnar, and median nerves were 
intact.  There was significant biceps atrophy on the left 
when compared to the right.  This was measured as 
approximately 2 1/2 centimeters difference in circumference.  
The veteran had a one grade strength difference on the left 
side when compared to the right.  There was no palpable 
crepitance in the joint area.  The veteran had no tenderness 
when taken through the full range of motion until he got to 
the extremes.  There was no varus or valgus instability on 
ligamentous examination.  There was no subluxation of the 
joint, and there was no evidence of posterolateral rotary 
instability.  The assessment was left elbow residuals 
secondary to a left elbow fracture and a left elbow distal 
biceps tear.  The examiner added that the only range of 
motion limitations and functional limitations were those 
noted on the examination.  However, the veteran stated that 
with carrying heavy objects or repeated use of the left arm, 
he fatigued much easier and had weakness.  The examiner said 
that these complaints were supported by the evidence of 
atrophy.  It was felt that this would probably be worse with 
repeated use or exacerbations during heavy lifting.  An X-ray 
study revealed healed fracture of the distal humerus and post 
operative changes of the radial head.  

The veteran appeared at a hearing before a hearing officer at 
the RO in May 1998.  He testified that he had sustained two 
separate injuries to his left arm during service.  He had a 
fracture of the left humerus in the first injury, and a 
ripped biceps in the second injury.  The veteran stated that 
he would experience pain after carrying a moderate amount of 
weight.  He was unable to swing a golf club or a baseball 
bat.  The symptoms had been about the same over the past few 
years.  The veteran noted that he was right handed.  See 
Transcript. 

The Board finds that entitlement to an evaluation in excess 
of 30 percent under the rating code for injuries to Muscle 
Group V for the veteran's residuals of a comminuted fracture 
of the left humerus, status post left biceps tendon repair, 
is not merited.  The January 1997 rating decision which 
initially established service connection for this disability 
indicated that service connection was for the major arm.  The 
Board notes that this is incorrect.  The service medical 
records, the September 1996 VA examination, and the veteran's 
testimony at the September 1998 hearing all indicate that he 
is right handed.  The highest evaluation available under 
38 C.F.R. § 4.73, Code 5305 under both the current rating 
code and the rating code in effect prior to July 1997 for the 
nondominant arm is 30 percent for a severe disability.  
Therefore, as the veteran's disability is already evaluated 
as 30 percent disabling, entitlement to an increased 
evaluation is not possible under this rating code for any 
period since the establishment of service connection.  

The criteria for an increased evaluation under the rating 
codes for limitation of motion of the forearm have not been 
met.  The September 1996 VA examination stated that the left 
arm had full flexion, and the February 1998 VA examination 
stated that there was 120 degrees of flexion.  These 
measurements would not warrant a compensable evaluation under 
38 C.F.R. § 4.71a, Code 5206.  The rating codes for 
limitation of extension of the forearm, and ankylosis of the 
elbow have also been considered, but there is no evidence of 
ankylosis, and the amount of limitation of extension that has 
been noted would not provide a basis for a compensable 
evaluation.  38 C.F.R. § 4.71a, Codes 5205, 5207.  The 
provisions of 38 C.F.R. §§ 4.40 and 4.59 have been 
considered, and while there is definite evidence of some pain 
on extended use, atrophy, weakness, and fatigue of the left 
arm, the remaining function is quite good.  The veteran has 
relatively good range of motion, and has been described as 
"basically a functional individual".  The impairment does 
not approximate the level of disability that would provide 
for an evaluation in excess of 30 percent under the rating 
codes for limitation of motion.  

II. Dyshydrotic Eczema

Entitlement to service connection for dyshydrotic eczema of 
both hands was established in a January 1997 rating decision.  
A 10 percent evaluation was assigned for this disability, 
effective from August 1996, which currently remains in 
effect.  

Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or that is 
exceptionally repugnant is evaluated as 50 percent disabling.  
When there is exudation or itching constant, extensive 
lesions, or marked disfigurement, a 30 percent evaluation is 
merited.  For exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, a 10 percent rating is 
warranted.  A zero percent rating is assigned for slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  38 C.F.R. § 4.118, Code 7806.  

Private medical records from August 1996 show that the 
veteran complained of an itchy rash on his right hand for the 
past week.  On examination, there was a dyshydrotic type rash 
of the right fourth finger.  The assessment was dyshydrotic 
eczema.  

The September 1996 VA examination stated that the veteran had 
dermatitis which involved his hands, but not the feet.  It 
was currently active on the right hand.  There was some 
excoriation and redness.  The veteran stated that he had 
never been told it was a fungus.  The impression was 
dermatitis involving both hands which comes and goes.  

VA treatment records from October 1996 indicate that the 
veteran was seen for complaints of dry, flaking skin.  He had 
a red macular rash between the fingers of both hands, as well 
as on the palm and wrist area.  The assessment was 
dyshydrotic eczema.  

November 1997 VA treatment records state that the veteran has 
severe eczema.  He used medication on a daily basis.  Records 
from January 1998 note eczema on the palms and between the 
fingers.  The veteran was using an ointment, but did not 
believed that it worked as well as the cream he had 
previously used.  He currently had scaly white patches over 
the palms and between the fingers.  The veteran said that it 
was so itchy it would wake him at night.  The assessment was 
eczema.  

At the May 1998 hearing, the veteran indicated that his 
eczema was a condition that would undergo periodic flare-ups.  
There were times when it was worse than others.  At the time 
of the hearing, the hands were in pretty good condition with 
not much break out.  The veteran stated that he would 
experience cracking and bleeding over most of his hands.  He 
said that on the worse days of flare-ups the itching was very 
bad, and he would scratch himself until he drew blood.  The 
itching was relieved by cool water.  His fingers would become 
inflamed, and it would hurt to lift certain objects.  The 
veteran said that as far as affecting his work, he had 
learned to live with these symptoms.  See Transcript.  

The Board is unable to find that the veteran is entitled to 
an increased rating for his eczema.  The evidence indicates 
that his eczema can be productive of scaling and flaking of 
the skin, redness, bleeding, and itching of such severity 
that it can wake him up at night.  However, there is no 
evidence of extensive lesions.  While the veteran's itching 
can be severe, he has testified that he experiences periodic 
flare-ups of this condition.  In order to receive an 
increased rating, the itching must be constant.  A macular 
rash and flaking has been noted, but there is no opinion that 
would indicate marked disfigurement of the hands.  Therefore, 
the criteria for an increased rating have not been met for 
any point during the appeal period.  38 C.F.R. § 4.118, Code 
7806.  

III. Tinnitus

Entitlement to service connection for tinnitus was 
established in a January 1997 rating decision.  A zero 
percent evaluation was assigned for this disability, 
effective from August 1, 1996.  The zero percent evaluation 
remained in effect until it was increased to 10 percent in 
the May 1999 rating decision promulgated during the current 
appeal, effective from May 8, 1998. 

The regulations governing the evaluation of tinnitus were 
changed during the course of the veteran's appeal.  These 
changes did not become effective until June 10, 1999.  
Therefore, the veteran's claim is evaluated under the 
previous criteria.  Under the rating code in effect prior to 
June 1999, tinnitus that is persistent as a symptom of head 
injury, concussion, or acoustic trauma is evaluated as 10 
percent disabling.  38 C.F.R. § 4.87, Code 6260 (1998).  This 
rating code does not contain provisions for a zero percent 
evaluation.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The veteran was afforded a VA audiological evaluation in 
October 1996.  He was positive for periodic mild to moderate 
ringing tinnitus, greater in the left ear than the right ear.  

VA treatment records dated November 1997 include an 
assessment of tinnitus. 
The Board finds that entitlement to a compensable rating for 
tinnitus for the period from August 1, 1996, to May 8, 1998, 
is not merited.  The October 1996 VA examination describes 
the veteran's tinnitus as periodic.  There is no showing that 
tinnitus was persistent during the period in question.  
Periodic tinnitus does not equate to persistent tinnitus.  
Therefore, the criteria for a 10 percent evaluation for 
tinnitus from August 1, 1996 to May 7, 1998 are not met.  
38 C.F.R. § 4.87, Code 6260.  


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
residuals of a comminuted fracture of the left humerus, 
status post left biceps tendon repair, Muscle Group V, is 
denied. 

Entitlement to an evaluation in excess of 10 percent for 
dyshydrotic eczema of both hands is denied. 

Entitlement to a compensable evaluation for tinnitus for the 
period from August 1, 1996, to May 7, 1998, is denied. 




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

